                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION


ALFRED WAYNE PARRISH, JR.,

            Plaintiff,

v.                                            CASE NO. 5:19cv19-MCR-MJF

CORRECTIONAL OFFICER and
STATE TROOPER,

            Defendants.
                                         /

                                  ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated July 19, 2019. ECF No. 9. Plaintiff was furnished a copy of

the Report and Recommendation and was afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). After reviewing any

timely objections to the Recommendation, the Court has determined that the Report

and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 9, is

ADOPTED and incorporated by reference in this Order.

      2. This case is DISMISSED WITHOUT PREJUDICE.
                                Page 1 of 2
3. The Clerk of Court is directed to close this case.

DONE AND ORDERED this 19th day of August 2019.




                                  s/   M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




                              Page 2 of 2
